In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                   Filed: March 19, 2021

************************
SCOTT TAYLOR,            *                           UNPUBLISHED
                         *
     Petitioner,         *                           No. 16-1403V
                         *
v.                       *                           Special Master Dorsey
                         *
SECRETARY OF HEALTH      *                           Damages Award; Proffer; Tetanus-
AND HUMAN SERVICES,      *                           Diphtheria-Acellular Pertussis (“Tdap”)
                         *                           Vaccine; Shoulder Injury Related to
     Respondent.         *                           Vaccine Administration (“SIRVA”).
                         *
************************

Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Ronalda E. Kosh, U.S. Department of Justice, Washington, DC, for respondent.

                            DECISION AWARDING DAMAGES1

        On October 26, 2016, Scott Taylor (“petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program (“Vaccine Act” or “the Program”), 42
U.S.C. § 300aa-10 et seq. (2012).2 Petitioner alleged that he suffered left shoulder injuries as the
result of a tetanus-diphtheria-acellular pertussis (“Tdap”) vaccination administered on July 13,
2015. Petition at Preamble (ECF No. 1). On October 20, 2020, the undersigned issued a ruling
finding petitioner entitled to compensation. Ruling on Entitlement dated Oct. 20, 2020 (ECF No.
99).


1
 Because this Decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
material from public access.
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-10 to -34 (2012). All citations in this Decision to individual sections of the
Vaccine Act are to 42 U.S.C. § 300aa.

                                                 1
        On March 18, 2021, respondent filed a Proffer on Award of Compensation (“Proffer”),
attached hereto as Appendix A. In the Proffer, respondent represented that petitioner agrees with
the proffered award. Proffer at 1-2. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards petitioner:

         (1) A lump sum payment of $160,097.06, representing $120,000.00 in pain and
             suffering, $4,718.06 in past unreimbursable expenses, and $35,379.00 in lost
             earnings, in the form of a check made payable to petitioner, Scott Taylor.

Proffer at 1-2.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
the Court SHALL ENTER JUDGMENT herewith.3

       IT IS SO ORDERED.

                                             s/Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                2
            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                    )
SCOTT TAYLOR,                       )
                                    )
                                    )
            Petitioner,             )
                                    )   No. 16-1403V
      v.                            )   Special Master Dorsey
                                    )   ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On October, 20, 2020, Special Master Dorsey issued a Ruling on Entitlement finding that

the preponderance of evidence supported petitioner’s claim he suffered left shoulder injuries as a

result of his Tetanus-diphtheria-acellular pertussis (“Tdap”) vaccine administered on July 13,

2015. Respondent now proffers the following regarding the amount of compensation to be

awarded. 1

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $120,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.




1 The parties have no objection to the amount of the proffered award of damages. However,
respondent reserves his right, pursuant to 42 U.S.C. § 300aa-12(f), to seek review of the special
master’s October 20, 2020 ruling on entitlement, finding petitioner entitled to an award under the
Vaccine Act. This right accrues following issuance of the damages decision.
       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that he incurred past unreimbursable expenses

related to his vaccine-related injury. Respondent proffers that petitioner should be awarded past

unreimbursable expenses in the amount of $4,718.06. See 42 U.S.C. § 300aa-15(a)(1)(B).

Petitioner agrees.

       C.      Lost Earnings

       The parties agree that based upon the evidence of record, petitioner has suffered past loss

of earnings. Therefore, respondent proffers that petitioner should be awarded lost earnings in the

amount of $35,379.00. See 42 U.S.C. § 300aa-15(a)(3)(B). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under See 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Special Master’s decision and the

Court’s judgment award the following 2: a lump sum payment of $160,097.06, in the form of a

check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Scott Taylor:                         $160,097.06

                                                             Respectfully submitted,

                                                             BRIAN M. BOYNTON
                                                             Acting Assistant Attorney General


2 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                        C. SALVATORE D’ALESSIO
                        Acting Director
                        Torts Branch, Civil Division

                        HEATHER L. PEARLMAN
                        Acting Deputy Director
                        Torts Branch, Civil Division

                        ALEXIS B. BABCOCK
                        Assistant Director
                        Torts Branch, Civil Division

                        s/ Ronalda E. Kosh
                        RONALDA E. KOSH
                        Trial Attorney
                        Torts Branch, Civil Division
                        U.S. Department of Justice
                        P.O. Box 146
                        Benjamin Franklin Station
                        Washington, D.C. 20044-0146
                        Tel.: (202) 616-4476
                        Email: ronalda.kosh@usdoj.gov
DATED: March 18, 2021